DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,321,040 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims recited in the reference patent either accommodate or is the same as the scopes of the claims recited in current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier et al. (US 2017/0026686 A1 – hereinafter Glazier), Lee et al. (US 2017/0244703 A1 – hereinafter Lee ‘703), Lim et al. (US 2016/0063673 A1 – hereinafter Lim), and Kunihiro et al. (US 2016/0285839 A1 – hereinafter Kunihiro).
	Regarding claim 1, Glazier discloses a display device comprising: a communication interface configured to communicate with a first user terminal device (Fig. 1; Fig. 5C – either one of display devices 114 and 164 comprises a communication interface, e.g. a wireless communication interface, to communicate with a user terminal device 102c as further described in at least [0086]-[0088]); a display (Fig. 1; Fig. 5C – either one of display devices 114 and 164 has a display 150 or 170); a memory configured to store at least one instruction ([0128]); and a processor configured to execute the at least one instruction ([0128]) to: based on the first user terminal device being within communicative proximity of the display device, receive information associated with content from the first user terminal device via the communication interface ([0029]; [0039]; [0053]; [0056]; [0112] – in response to the terminal device being within communicative proximity of the display device, which is indicated by receipt of a user selection of the display device as an output device, and receiving media content to be displayed or outputted at the display); control the display device to output the content that is being output via the first user terminal device based on the information associated with the content (Figs. 5A-5C; [0051]; [0067]; [0074]-[0076]; [0081] – displaying the video content on the display when the content is of video type and outputting the audio content on speakers of the display when the content is of audio type ).
However, Glazier does not disclose the display device comprising a near field communication (NFC) interface having an NFC tag that stores information associated with the display device and connection information; the processor configured to execute: based on the first user terminal device being within communicative proximity of the NFC tag  while the display device is in a powered-off state, establish a connection between the display device and the first user terminal device, and enter a standby mode in which a predetermined standby screen is displayed via the display; the at least one instruction to based on a second user terminal device being within communicative proximity of the NFC tag while the connection between the display device and the first user terminal device is established, terminate the connection and control the display to display a user interface (UI) indicating that the connection is terminated.
Lee ‘703 discloses the display device comprising a near field communication (NFC) interface having an NFC tag that stores information associated with the display device and connection information (Fig. 5; [0144]; [0160]; [0220]; [0289] – a display device 500 having an NFC tag that stores connection information that is needed to establish a connection with the display device and information associated with the display device, e.g. MAC address); a processor configured to execute: based on a user terminal device being within communicative proximity of an NFC tag while a display device is in a powered-off state, establish a connection between the display device and the first user terminal device, and enter a standby mode ([0292]; [0301]; [0322]-[0326]; [0339]-[0341]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee ‘703 into the display device taught by Glazier to get the display device into a stage where it is ready for establishing connection with the user terminal device.
	However, Glazier and Lee ‘703 do not disclose the standby mode in which a predetermined standby screen is displayed via the display, wherein the processor is further configured to execute the at least one instruction to: based on a second user terminal device being within communicative proximity of the NFC tag while the connection between the display device and the first user terminal device is established, terminate the connection and control the display to display a user interface (UI) indicating that the connection is terminated.
	Lim discloses a standby mode in which a predetermined standby screen is displayed via the display ([0217] – a standby mode switched from a powered-off state in which a television displays a standby screen).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lim into the display device taught by Glazier and Lee ‘703 so that the user can easily recognize the display device has been powered-on, i.e. if the user cannot recognize that the television has been turned on, he or she might try to turn it on by pressing a power button, thus unintentionally switching it back to the power off state. Further, one of an ordinary skill in the art would have used the standby screen taught by Lim for the standby screen of Glazier in order to not confuse users with too many standby screen switching.
Glazier, Lee ‘703, and Lim do not disclose the processor is further configured to execute the at least one instruction to: based on a second user terminal device being within communicative proximity of the NFC tag while the connection between the display device and the first user terminal device is established, terminate the connection and control the display to display a user interface (UI) indicating that the connection is terminated.
Kunihiro discloses a processor is further configured to execute the at least one instruction to: based on a first user terminal device being within communicative proximity of a display device while the connection between the display device and the first user terminal device is established, terminate the connection and control the display to display a user interface (UI) indicating that the connection is terminated (Figs. 16, 18 – a processor of apparatus 200, based on apparatus 101 being within communicative proximity of a display device of apparatus 200 in a state in which a connection between the display device and apparatus 100 is established, terminates the connection with apparatus 100 at step 526, display a UI indicating that the connection is terminated at step 544, transmit a signal requests information afterwards to display content from apparatus 101 as further described in at least [0259]-[0263] and illustrated in Figs. 19-20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kunihiro into the display device taught by Glazier, Lee ‘703, and Lim in order to automatically display content from a device of higher priority level (Kunihiro: [0251]-[0256]). Further, in view of Glazier and Lee ‘703, the user terminal device being within communicative proximity of a display device is determined as it is being within communicative proximity of the NFC tag within the display device since the NFC tag is used to determined proximity of the display device.
Regarding claim 2, see the teachings of Glazier, Lee ‘703, Lim, and Kunihiro as discussed in claim 1 above, in which Glazier in view of Lee ‘703 also discloses the processor is configured to receive information associated with the content based on the first user terminal device being brought within communicative proximity of the NFC tag of the display device ([0029]; [0039]; [0053]; [0056]; [0112] – in response to the terminal device being within communicative proximity of the display device, which is indicated by receipt of a user selection of the display device as an output device, and receiving media content to be displayed or outputted at the display – Lee ‘703 teaches the NFC tag is within the display device for purpose of determining proximity of the display device).
Regarding claim 3, Lee ‘703 also discloses the processor is configured to receive a wake-up signal via the NFC interface and enter the standby mode, based on the first user terminal device being brought within communicative proximity of the display device while the display device is in the powered-off state ([0292]; [0301]; [0322]-[0326]; [0339]-[0341]). Lim discloses in the standby mode, the predetermined standby screen is displayed via the display ([0217] – a standby mode switched from a powered-off state in which a television displays a standby screen). The motivations for incorporating the teachings of Lee ‘703 and Lim have been discussed in claim 1 above.
Regarding claim 6, see the teachings of Glazier, Lee ‘703, Lim, and Kunihiro as discussed in claim 1 above, in which Glazier also discloses the processor is configured to: based on the content that is being output via the first user terminal device being video content received from an external server, receive, from the external server via the communication interface, a portion of the video content that corresponds to a current playback point of the video content that is being output via the first user terminal device ([0004]; [0006]; [0031]); and control the display to display the portion of the video content based on the information associated with the video content that includes information identifying the video content, and the current playback point of the video content that is being output via the first user terminal device that is being output via the user terminal device ([0004]; [0006] – based on information identifying the content and the current position of playback on the terminal device so that playback on the display device is synchronously with playback of a same content on the terminal device).
However, Glazier, Lee ‘703, Lim, and Kunihiro do not disclose the information identifying a title of the video content.
Official Notice is taken that using title as information identifying the video content is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate using a title in the information identifying the video content so that the display device can display the correct content.
Claim 10 is rejected for the same reason as discussed in claim 1 above.
Claim 11 is rejected for the same reason as discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 3 above.
Claim 15 is rejected for the same reason as discussed in claim 6 above.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier, Lee ‘703, Lim, and Kunihiro as applied to claims 1-3, 6, 10-12, and 15 above, and further in view of Chun (US 2019/0146744 A1 – hereinafter Chun).
Regarding claim 5, see the teachings of Glazier, Lee ‘703, Lim, and Kunihiro as discussed in claim 3 above. Glazier, Rofougaran, Lee ‘703, Lim, and Kunihiro also discloses the processor is configured to: based on the content that is being output via the first user terminal device being video content, switch a mode of the display device from the standby mode to a normal mode (Glazier teaches based on the content that is being ouputted via the user terminal device being video content as shown in Fig. 7F, switch a mode of the display device from the mode used to play audio content shown in Fig. 5C as standby mode as discussed in claim 3 to a video mode shown in Fig. 7C, which is interpreted as a normal mode).
However, Glazier, Lee ‘703, Lim, and Kunihiro do not disclose the processor is configured to control the display to display the video content and an indicator indicating that the information associated with the video content is received from the first user terminal device.
Chun discloses a processor is configured to control a display to display video content and an indicator indicating that the information associated with the video content is received from a first user terminal device ([0174]-[0176]; Fig. 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chun into the display device taught by Glazier, Lee ‘703, Lim, and Kunihiro so that the user can easily control the state of the video content received from the user terminal device ([0184]-[0187]).
Claim 14 is rejected for the same reason as discussed in claim 5 above.
Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier, Lee et al. (US 2018/0364881 A1 – hereinafter Lee ‘881), Lee ‘703, Lim, and Kunihiro.
	Regarding claim 7, Glazier discloses a first user terminal device comprising: a display (Fig. 1; Fig. 6 – user terminal device 102c having a display 124); a communication interface configured to communicate with a display device (Fig. 1; Fig. 5C – the user terminal device 102c has a communication interface to communicate wirelessly with either one of display devices 114 and 164 as further described in at least [0086]-[0088]); a memory configured to store at least one instruction (Fig. 1; [0036] – memory 106); and a processor configured to execute the at least one instruction (Fig. 1; [0036] –CPU 104) to: receive a signal that requests information associated with content that is being output via the first user terminal device from a user ([0039]; [0053]; [0056]; [0112] – receiving a request in response to user making a selection of the display device as an output device, at the terminal device, and receiving media content to be displayed or outputted at the display); and control the communication interface to transmit, to the display device, the information associated with the content that is being output via the first user terminal device ([0051]; [0067]; [0081] – displaying the video content on the display).
	However, Glazier does not disclose the signal that requests the information is from the display device; the processor configured to execute the at least one instruction to: based on the first user terminal device being within communicative proximity of a near field communication (NFC) tag of the display device while the first display device is in a powered-off state, transmit a wake-up signal to the display device that causes the display device to enter a standby mode in which a predetermined standby screen is displayed via a display of the display device and establish a connection between the display device; and cause the display device to, based on the first user terminal device being within communicative proximity of the NFC tag of the display device while the connection between the display device and the first user terminal device is established, terminate the connection, display a UI indicating that the connection is terminated.
	Lee ‘881 discloses a signal that requests the information is from a display device ([0023]-[0025]; [0027]-[0028]; [0165]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee ‘881 into the user terminal device taught by Glazier to facilitate initiation of mirroring playback from the display device.
Glazier and Lee ‘881 do not disclose the processor configured to execute the at least one instruction to: based on the first user terminal device being within communicative proximity of a near field communication (NFC) tag of the display device while the first display device is in a powered-off state, transmit a wake-up signal to the display device that causes the display device to enter a standby mode in which a predetermined standby screen is displayed via a display of the display device and establish a connection between the display device; and cause the display device to, based on the first user terminal device being within communicative proximity of the NFC tag of the display device while the connection between the display device and the first user terminal device is established, terminate the connection, display a UI indicating that the connection is terminated.
Lee ‘703 discloses a processor configured to execute the at least one instruction to: based on the first user terminal device being within communicative proximity of a near field communication (NFC) tag of the display device while the first display device is in a powered-off state, transmit a wake-up signal to the display device that causes the display device to enter a standby mode and establish a connection between the display device ([0292]; [0301]; [0322]-[0326]; [0339]-[0341]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee ‘703 into the user terminal device taught by Glazier and Lee ‘881 to get the display device into a stage where it is ready for establishing connection with the user terminal device.
However, Glazier, Lee ‘881, and Lee ‘703 do not disclose the standby mode in which a predetermined standby screen is displayed via the display; and the processor configured to execute the at least one instruction to: cause the display device to, based on the first user terminal device being within communicative proximity of the NFC tag of the display device while the connection between the display device and the first user terminal device is established, terminate the connection, display a UI indicating that the connection is terminated.
	Lim discloses a standby mode in which a predetermined standby screen is displayed via the display ([0217] – a standby mode switched from a powered-off state in which a television displays a standby screen).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lim into the user terminal device taught by Glazier, Lee ‘881, and Lee ‘703 so that the user can easily recognize the display device has been powered-on, i.e. if the user cannot recognize that the television has been turned on, he or she might try to turn it on by pressing a power button, thus unintentionally switching it back to the power off state.
However, Glazier, Lee ‘881, Lee ‘703, and Lim do not disclose the processor configured to execute the at least one instruction to: cause the display device to, based on the first user terminal device being within communicative proximity of the NFC tag of the display device while the connection between the display device and the first user terminal device is established, terminate the connection, display a UI indicating that the connection is terminated.
Kunihiro discloses a processor is further configured to execute the at least one instruction to: based on a first user terminal device being within communicative proximity of a display device while the connection between the display device and the first user terminal device is established, terminate the connection and control the display to display a user interface (UI) indicating that the connection is terminated (Figs. 16, 18 – a processor of apparatus 200, based on apparatus 101 being within communicative proximity of a display device of apparatus 200 in a state in which a connection between the display device and apparatus 100 is established, terminates the connection with apparatus 100 at step 526, display a UI indicating that the connection is terminated at step 544, transmit a signal requests information afterwards to display content from apparatus 101 as further described in at least [0259]-[0263] and illustrated in Figs. 19-20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kunihiro into the user terminal device taught by Glazier, Lee ‘881, Lee ‘703, and Lim in order to automatically display content from a device of higher priority level (Kunihiro: [0251]-[0256]). Further, in view of Glazier and Lee ‘703, the user terminal device being within communicative proximity of a display device is determined as it is being within communicative proximity of the NFC tag within the display device since the NFC tag is used to determined proximity of the display device.
Regarding claim 9, see the teachings of Glazier, Lee ‘881, Lee ‘703, and Lim as discussed in claim 7 above, in which Lee ‘881 also discloses the processor is configured to: based on receiving, from the display device, the signal that requests the information associated with the content that is being output via the first user terminal device ([0023]-[0025]; [0027]-[0028]; [0165]), control the display to display a UI for selecting information associated with content to be transmitted to the display device ([0249]-[0250]); and based on the information associated with the content being selected, control the communication interface to transmit the selected information associated with the content to the display device ([0261]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Lee ‘881 into the terminal device as proposed in claim 7 to enhance the playback user interface of the device by allowing the user to select a particular content for display.
	However, Glazier, Rofougaran, Lee ‘881, Lee ‘703, Lim, and Kunihiro do not disclose the information associated with the content being selected via the UI.
	Official Notice is taken that selection of a video item displayed in a UI of a mobile terminal device is well known in the art, e.g. a user selecting an item to play from a GUI of a smartphone.
	Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the feature of selecting the information associated with the content being selected via the UI of the terminal device to allow the user to select a content for playback from the GUI of the mobile terminal device besides from the GUI of the display device, thus making the user selection more convenient.
	Claim 16 is rejected for the same reason as discussed in claim 7 above.
	Claim 18 is rejected for the same reason as discussed in claim 9 above.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glazier, Lee ‘881, Lee ‘703, Lim, and Kunihiro  as applied to claims 7, 9, 16, and 18 above, and further in view of Rofougaran (US 2012/0092284 A1 – hereinafter Rofougaran) and Gao et al. (US 2016/0196097 A1 – hereinafter Gao).
	Regarding claim 8, see the teachings of Glazier, Lee ‘881, Lee ‘703, Lim, and Kunihiro as discussed in claim 7 above. However, Glazier, Lee ‘881, Lee ‘703, Lim, and Kunihiro do not disclose the processor is configured to: based on the content being an audio content, control the communication interface to transmit information associated with the audio content by using a second communication method of Bluetooth communication; and based on the content being a video content, control the communication interface to transmit information associated with the video content by using a first communication method of peer-to-peer (P2P) communication.
Rofougaran discloses a processor is configured to: based on the content being the audio content, control the communication interface to transmit information associated with the audio content by using the second communication method of Bluetooth communication ([0126]; [0132]-[0133]); and based on the content being the video content, control the communicator to transmit information associated with the video content by using the first communication method ([0126]; [0132]-[0133]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rofouragan into the user terminal device taught by Glazier, Lee ‘881, Lee ‘703, Lim, and Kunihiro to select communication protocols that are appropriate for the contents to be transmitted.
	However, Glazier, Rofougaran, Lee ‘881, Lee ‘703, Lim, and Kunihiro do not disclose the first communication method is peer-to-peer (P2P) communication.
	Gao discloses a first communication method is peer-to-peer (P2P) communication to transmit video content ([0119]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Gao into the terminal device taught by Glazier, Rofougaran, Lee ‘881, Lee ‘703, Lim, and Kunihiro to select a communication protocol that is appropriate for the video content to be transmitted.
Claim 17 is rejected for the same reason as discussed in claim 8 above.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484